Citation Nr: 1125839	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  05-10 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to February 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which, in pertinent part, denied entitlement to TDIU.

In October 2007, the Board remanded the claim for additional development.  After the case was returned to the Board, the claim was denied in July 2008.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  

In May 2009, counsel for the Veteran and the VA Secretary filed a Joint Motion with the Court to vacate and remand the July 2008 Board decision.  By Order dated in May 2009, the Court granted the Joint Motion, vacating the Board's July 2008 decision and remanding the matter to the Board for further proceedings consistent with the Joint Motion.  

In a September 2009 Brief in Support of the Claim, the Veteran stated through his representative that he did not want to provide testimony at a hearing before the Board.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2010). 

In October 2009, the Board remanded the claim for additional development.  


FINDING OF FACT

The Veteran's service connected disabilities preclude him from securing or maintaining substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to TDIU on an extraschedular basis are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Analysis

A TDIU claim may be granted where the schedular rating is less than total and the service connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In a case where there are two or more service connected disabilities, there must be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

When a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if the Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the Veteran is unemployable due to service connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. (1993).  

In this case, the Veteran does not meet the schedular percentage requirements noted above.  He is service connected for the following disabilities: degenerative changes, lumbar spine, rated as 10 percent disabling from September 9, 2002, and as 20 percent disabling from March 14, 2003; soft tissue injury, right hip and pelvic muscle strain, rated as 10 percent disabling from June 30, 1998; soft tissue injury, left hip and pelvic muscle strain, rated as 10 percent disabling from June 30, 1998; residuals, fractured pubic ramus, right (also claimed as a fractured pelvis with arthritis), rated as 10 percent disabling from June 30 1998; an acquired psychiatric disability, to include mild depressive disorder associated with degenerative changes, lumbar spine, rated as 10 percent disabling, from July 12, 2004; and right leg length discrepancy associated with residuals, fractured pubic ramus, right, rated as noncompensable, from July 17, 2003.  He has a combined rating of 30 percent from June 30, 1998, 40 percent from September 9, 2002, and 50 percent from July 12, 2004.   


Therefore, at the RO level, rating boards submit to the Director of Compensation and Pension Service, for extraschedular consideration, all cases of veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  
Id.

The Director of Compensation and Pension (C&P) concluded in March 2011 that the Veteran was not unemployed or unemployable due to his service connected disabilities and that TDIU was not warranted under the provisions of 38 C.F.R. § 4.16(b) (2010).  The Board; however, has the authority to review this determination.  See Anderson v. Shinseki, 22 Vet. App. 423, 429 (2009) (holding the Board did not exceed its authority when it reviewed a determination by the Director of C&P denying an extraschedular rating under 38 C.F.R. § 3.321(b) (2010)).

The Veteran reported during a February 2010 VA examination that he had earned a GED, completed a welding program and had taken some business courses in 1980.  He stated that he hadn't worked since 1994 when he began receiving Social Security Administration (SSA) disability benefits and could no longer work due to the pain from his service connected disabilities.  SSA records demonstrated that the Veteran had previous experience as a cashier at a truck stop, meat wrapper at a grocery store, and as a laborer in excavating and landscaping.  During a December 2010 VA examination, the Veteran indicated that his usual employment was construction labor, including digging holes, laying pipe, excavating, mowing lawns, rototilling, and installing sewer lines and irrigation systems.  He also reported previously operating a front end loader.  

Multiple medical professionals have addressed whether the Veteran is unemployable due to his service connected disabilities.  In a June 2007 VA medical center (VAMC) treatment record, the Veteran's treating primary care physician stated that the Veteran had become destabilized with the thought of going back to work and stated that he would not even be able to fill out applications properly due to his psychiatric condition, including his OCD.  The physician also stated that his lower back pain and pain medication would make him unemployable.  

In a November 2008 VAMC treatment record, the same VA physician stated that the Veteran's lower back pain is limiting some job activities since he would have to be sedentary and not full time, and that his OCD also impacts his overall functioning.   

In an undated statement received in September 2009, the Veteran's treating private chiropractor, Dr. Clark, noted that he had treated the Veteran for his service connected disabilities, specifically his pelvic ramus fracture, degenerative lumbar spine and associated soft tissue injuries of the hips, pelvis and lumbar spine, for ten years, and that in his opinion the Veteran was unemployable.  The doctor explained that the Veteran was always in pain, which varied from moderate to severe.  He was frequently not functionally mobile or able to stand, sit or perform repetitive tasks, and he took numerous medications for his disabilities.  The doctor also stated that the Veteran's disabilities would most likely be progressive in nature.  

In December 2010, the Veteran received a VA examination where he reported chronic pain and stiffness in the lumbar spine that had increased substantially over the years and sometimes left him "laid up for days."  He rated his pain as a 7/10 to 10/10 on a 0/10 scale and stated that he had flare-ups three to four days per week which lasted 24-72 hours.  In terms of the soft tissue injuries, he reported shooting, aching and throbbing pain located in the groin and deep hip area, equal bilaterally, with pain rated as an 8/10 that flared to a 10/10.  He could not distinguish separate symptoms regarding the pubic ramus from the symptoms produced by his lumbar spine and soft tissue injuries.  

The examiner observed that the Veteran had a limp when he approached the entrance door to the examination area, but after passing by and being told to walk to the end of the hallway, the limp was no longer present.  During range of motion testing of the lumbar spine, the Veteran stopped abruptly at 40 degrees complaining of pain and then when the movement was repeated, he stopped at 30 degrees forward flexion.  

The examiner noted; however, that the Veteran initially sat during the examination bent forward with his elbows resting on his knees and his head in his hand indicating a good range of motion from the lumbar spine and hips.  He also rose repeatedly to pace back and forth in the examination room during the interview without objective evidence for pain upon rising from a seating position and was able to pull off and put on his boots without groans or complaints of pain.  The examiner concluded that the Veteran was capable of more than 30 degrees forward flexion of the lumbar spine.  The examiner also stated that the Veteran appeared to be in more emotional or psychological distress than physical distress. 

Nevertheless, the examiner found that based upon physical examination the average worker without regard to age given the same severity of the Veteran's lumbar spine disability, would at least as likely as not have difficulty with prolonged weight bearing and repetitive activities including standing, walking, bending, pushing, pulling, lifting, carrying and working overhead.  The examiner then summarized the evidence of record, including previous VA examinations where she and other VA examiners did not find the presence of lumbar or soft tissue injuries and the Veteran's treating VA primary care physician's June 2007 statement regarding his unemployability due to his lumbar spine and psychiatric condition.  

The December 2010 VA examiner concluded that the Veteran's current lumbar spine condition would prevent him from obtaining and maintaining gainful employment consistent with his education and prior occupational experience as a construction laborer.  The position would require physical labor with repetitive lifting, pushing, pulling, carrying, bending, shoveling, etc, and the clinical evaluation indicated that the Veteran did have the physical strength, range of motion without pain and/or stamina due to his service connected lumbar spine condition to be considered employable in his prior capacity.  

The Veteran's prior employment history was almost entirely in jobs that required physical labor.  Taken together the medical opinions are to the effect that the Veteran's service connected disabilities, particularly his lumbar spine disability and his psychiatric disabilities, would alone and in combination preclude such employment.  Furthermore, there is evidence from the Veteran's VA primary care provider that his service connected psychiatric condition would further preclude other types of employment.  

The Board notes that the Compensation and Pension Director's evaluation relied primarily on the December 2010 VA examiner's opinion that the Veteran was capable of greater forward flexion than he reported and did not mention the examiner's opinion that his lumbar spine disability rendered the Veteran unemployable.  Furthermore, the evaluation did not discuss the positive evidence from the Veteran's private chiropractor or VA primary care physician.  

Furthermore, the Veteran was found to be unemployable and granted SSA disability benefits beginning January 2, 1992, based on his psychiatric condition, including obsessive compulsive disorder (OCD) and posttraumatic stress disorder (PTSD).  While the Board is not bound by SSA decisions, it lends further support to the Veteran's claim for TDIU.  

The weight of the evidence is that the service connected disabilities precluded all employment at all times during the current appeal period.  Accordingly, the Board concludes that his service connected disabilities precluded gainful employment for which his education and occupational experience qualified him.


ORDER

TDIU is granted.  



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


